Citation Nr: 0501053	
Decision Date: 01/13/05    Archive Date: 01/19/05	

DOCKET NO.  03-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for apical shortening 
of all mandibular incisor tooth roots as a residual of dental 
treatment. 

3.  Entitlement to an increased initial rating for maxillary 
sinusitis, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased initial rating for left knee 
instability, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased (compensable) initial rating 
for residuals of an excision of a plantar wart.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1983 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issue of an increased rating for maxillary sinusitis is 
the subject of the REMAND portion of this decision, and is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran does not currently have a neck disorder that 
is related to active service.

2.  The veteran's apical shortening of all mandibular incisor 
tooth roots is due to inservice dental treatment.

3.  The veteran's service-connected left knee instability is 
manifested by no more than slight instability with full range 
of motion.

4.  The veteran's service-connected residuals of an excision 
of a plantar wart are manifested by a painful scar on 
objective demonstration since January 1, 2002.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Service connection for apical shortening of all 
mandibular incisor tooth roots is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1712, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 17.161 (2003).

3.  The criteria for an evaluation greater than 10 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 
5257, 5260, 5261 (2003).

4.  The criteria for a 10 percent, but not greater, 
evaluation for residuals of an excision of a plantar wart 
have been met from January 1, 2002.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 7802, 7803, 7804, 7805 
(prior to and from August 30, 2002) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a Veterans Claims 
Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case a substantially complete application was 
received in January 2002.  Thereafter, in a rating decision 
in July 2002, the veteran's claims were adjudicated.  Prior 
to that rating decision, the veteran was provided 
notification regarding the VCAA in a letter dated in January 
2002.  

The Court's decision in Pelegrini II held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about 
information and evidence that they will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The fourth element of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the Board concludes that the January 2002 
notice to the veteran contained all of the elements necessary 
to comply with Pelegrini II.  In this regard, the notice 
described various types of evidence that would support the 
veteran's claims, and, in addition to informing him that he 
could provide information so VA could get the records, 
informed him that he could submit the evidence himself.  The 
Board concludes that this is, in essence, informing the 
claimant to provide any evidence in his possession that 
pertains to the claim.

While the January 2002 notice pertained to claims for service 
connection, and two of the claims currently being decided 
relate to increased ratings, the August 2003 statement of the 
case also fully complied with the VCAA by providing the 
veteran all of the elements of the notice requirement.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of the VCAA notice has been 
fully satisfied.  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.33(d).  

The regulations provide that "[t]reatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in [38 C.F.R.] 
§ 17.161 of this chapter."  38 C.F.R. §§ 3.381(a), 17.161(c).  
In order to establish service connection for compensation 
purposes, it must be shown that the veteran currently has 
dental disability that is due to inservice trauma.  38 C.F.R. 
§§ 3.381(a)(b).  In a precedent opinion, VA's General Counsel 
held that dental treatment of teeth, even extractions, during 
service did not constitute dental trauma.  See VAOPGCPREC 50-
97, 62 Fed. Reg. 15,566 (1997).  

Neck Disorder

The veteran testified, during an April 2004 personal hearing, 
that he had been involved in a motor vehicle accident in 
March 2000, and injured his neck.  He has indicated that he 
has received medical care for his neck.  

A February 2002 letter from a private chiropractor reflects 
that the veteran had been seen in his office since June of 
2000 with complaints, including complaints relating to his 
neck.  However, the private chiropractor does not indicate 
that the veteran has any current diagnosis relating to his 
neck.

Service medical records reflect that the veteran's neck was 
X-rayed following a motor vehicle accident in March 2000.  
The bones were intact and the paraspinal soft tissue shadows 
were normal.  

The reports of January 2002 VA examinations do not reflect 
any diagnoses relating to the veteran's back.  A January 2002 
VA X-ray report reflects an impression of negative cervical 
spine.  

The veteran is not qualified, as a lay person, to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is no competent medical evidence indicating that the 
veteran has ever had a chronic disability of his neck or that 
he currently has a chronic neck disability.  There is 
competent medical evidence indicating that he does not have 
any current neck disability.  Therefore, a preponderance of 
the evidence is against a finding that the veteran currently 
has a neck disability.  Accordingly, in the absence of any 
current neck disability, a preponderance of the evidence is 
against his claim for service connection for a neck disorder.

Dental

During the veteran's testimony he indicated that his current 
apical shortening of all mandibular incisor tooth roots is a 
result of dental trauma he experienced when braces were 
placed on his teeth during his active service.  The report of 
a February 2002 VA dental examination reflects a diagnosis 
indicating that apical shortening of all mandibular incisor 
tooth roots is likely secondary to orthodontic movement.  
However, as noted previously, dental treatment of teeth, even 
extractions, during service does not constitute dental 
trauma.  Therefore, the veteran's receipt of braces during 
his active service does not constitute dental trauma.  There 
is no other assertion that the veteran experienced any other 
inservice trauma that resulted in apical shortening of all 
mandibular incisor tooth roots.  Apical shortening of all 
mandibular incisor tooth roots is not one of the conditions 
for which service connection may be established for treatment 
purposes under 38 C.F.R. § 3.381.  In the absence of any 
evidence or assertion that the veteran experienced apical 
shortening of all mandibular incisor tooth roots due to 
inservice trauma other than dental treatment, and all of the 
evidence indicating that apical shortening of all mandibular 
incisor tooth roots is related to dental treatment during 
service, a preponderance of the evidence is against the claim 
for service connection for apical shortening of all 
mandibular incisor tooth roots.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise the lower 
rating will be assigned.  

Since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

Left Knee

The report of a January 2002 VA orthopedic examination 
reflects that medial and lateral collateral ligaments were 
intact.  Anterior and posterior cruciate ligaments were also 
intact.  The veteran did not report a history of locking.  On 
range of motion extension was accomplished to zero degrees 
and flexion was to 140 degrees.  There was no sign of acute 
inflammation.  The impression included left knee pain.  

A February 2002 letter from a private chiropractor reflects 
that the veteran was seen for complaints that included left 
knee pain.  During the veteran's personal hearing he 
testified that he had not received any care for his left knee 
since the VA examination.  He reported that he did have some 
give way, but did not have reduced range of motion.  

The report of a January 2002 VA X-ray of the veteran's left 
knee indicates that there was no bony pathology and no soft 
tissue calcification.  The impression included negative knee.

The veteran's service-connected left knee instability has 
been evaluated under the provisions of Diagnostic Code 5257 
of the Rating Schedule.  Diagnostic Code 5257 provides that 
for other impairment of the knee manifested by slight 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted.  Where recurrent subluxation or 
lateral instability is moderate, a 20 percent evaluation is 
warranted, and where it is severe a 30 percent evaluation is 
warranted.  

The competent medical evidence reflects that all of the 
veteran's ligaments are intact.  There is no indication that 
the veteran experiences any lateral instability.  The veteran 
has reported that he does experience some give way of the 
knee.  However, with consideration that all of the ligaments 
are intact, and no competent medical evidence indicating that 
the veteran experiences other than a painful left knee, a 
preponderance of the evidence is against a finding that the 
veteran experiences more than slight recurrent subluxation or 
lateral instability. 

There is no competent medical evidence indicating that the 
veteran experiences any reduced range of motion of the left 
knee, and there is competent medical evidence indicating that 
he has full range of motion of the left knee.  38 C.F.R. 
§ 4.71a, Plate II (2003).  Further, the veteran does not have 
any arthritis of the left knee.  Therefore, a preponderance 
of the evidence is against a higher and/or separate 
evaluation for the veteran's left knee under 38 C.F.R. Part 
4, Diagnostic Codes 5260, 5261.  

Residuals of Excision

The report of a January 2002 VA foot examination reflects 
that the scar that is residual of an excision of a plantar 
wart is barely visible.  There was no sign of any 
inflammation.  The veteran complained of pain in the scar, or 
at the scar site.  The diagnoses included foot pain.  

During the veteran's April 2004 personal hearing he testified 
that he experienced pain at the scar site. 

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
scars that were superficial, poorly nourished, with repeated 
ulceration, warranted a 10 percent evaluation.  Diagnostic 
Code 7804 provided that scars that was superficial, tender 
and painful on objective demonstration, warranted a 
10 percent evaluation.  Diagnostic Code 7805 provided that 
other scars were to be rated on limitation of function of the 
part affected.  

From August 30, 2002, Diagnostic Code 7802 provides that 
scars, other than the head, face or neck, that are 
superficial and do not cause limited motion, that occupy an 
area or areas of 144 square inches or greater warrant a 
10 percent evaluation.  Diagnostic Code 7803 provides that 
scars that are superficial, unstable, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, painful on examination, warrant a 10 percent 
evaluation.  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of the part affected.

The January 2002 VA examination reflects that the veteran did 
demonstrate pain at the scar site on examination.  Therefore, 
in resolving all doubt in the veteran's behalf, a 10 percent 
evaluation may be assigned under Diagnostic Code 7804 from 
January 1, 2002.  There is no indication that the residuals 
of an excision of a plantar wart limited function of the foot 
beyond the noted pain at the scar site.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent granted herein.  


ORDER

Service connection for a neck disorder is denied.

Service connection for apical shortening of all mandibular 
incisor tooth roots is denied.

An initial rating greater than 10 percent for left knee 
instability is denied.

An initial increased rating of 10 percent for residuals of an 
excision of a plantar wart is granted from January 1, 2002, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

During the veteran's personal hearing, held in April 2004, he 
testified, at page 6, that he had 30 to 40 flare-ups of his 
sinusitis each year.  The February 2002 VA examination report 
did not clearly address the number of yearly incapacitating 
or nonincapacitating episodes of sinusitis that the veteran 
experienced.  

Accordingly, the appeal is REMANDED for the following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected maxillary sinusitis.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to identify all symptoms that are related 
to the veteran's service-connected 
maxillary sinusitis, including 
identifying whether the veteran 
experiences incapacitating episodes 
requiring antibiotic treatment and, if 
so, the frequency of the episodes and the 
duration of the antibiotic treatment 
required.  The examiner is also requested 
to identify whether the veteran 
experiences nonincapacitating episodes of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, 
and, if so, the frequency of the 
nonincapacitating episodes.  

2.  Then, after completing any additional 
development deemed warranted, the RO 
should readjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate time period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


